Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1, 3, 5-6, 10-11, and 13-14 are currently pending and presented for examination on the merits. 
	Claims 1 is amended. 
	Claims 2, 4, 7-9, and 12 are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. 
	Claims 15-42 are cancelled.
Restriction/Election
	Applicant has elected, without traverse:
Anti-human CD137 Antibodies – the antibody comprising a heavy china variable region having the amino acid sequence of SEQ ID NO: 8 and a light chain variable region having the amino acid sequence of SEQ ID NO: 12.
Anti-human PD-1 Antibodies – pembrolizumab
Types of Cancer – lung cancer (non-small cell lung cancer)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6, 10-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10906983 ('983) in view of Lau et al (WO 2016034085) and Ruiz et al (Anti-CD137 and PD-1/PD-L1 Antibodies En Route toward Clinical Synergy, Clinical Cancer Research, 23(18), 2017). 
Claims 1, 3, and 5 are directed to an invention not patentably distinct from claim 2 of ‘983. Specifically, the CD137 inhibitory antibody comprising SEQ ID NO: 10.
Patent ‘983 does not specifically teach combination of using a CD137 inhibitor with other therapeutics and for non-small cell lung cancer. However, this deficiency is made up in the teachings of Lau et al and Ruiz et al. 
Lau et al teaches the use of CD137 (4-1BB) antibodies to treat cancer [0167]. Lau et al further teaches the antibodies used in combination with PD-1 antibodies [0052]. Lau et al further teaches this use of MK-3475 (Pembrolizumab) [0051]. Lau et al further teaches treating non-small cell lung cancer [0215].   One of ordinary skill in the art, before the effective filing date, would recognize lung adenocarcinoma and lung squamous cell carcinoma as subtypes of non-small cell lung cancer. Furthermore, Lau et al further teaches the use of radiotherapy and chemotherapeutics [0731].
Ruiz et al teaches add a PD-1 inhibitor to the treatment to increase the synergy that is experienced when using an anti-CD137 antibody with a PD-1 inhibitor [Right column, pg. 5327]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply ‘983 anti-CD137 antibody to treat cancer in a patient with cancer to improve patient care efficacy. Furthermore, to use the method of Lau et al teaches the use of CD137 (4-1BB) antibodies to treat cancer. Furthermore, Lau et al further teaches the antibodies used in combination with PD-1 antibodies. Furthermore, Lau et al further teaches this use of MK-3475 (Pembrolizumab). Furthermore, Lau et al further teaches treating non-small cell lung cancer.  One of ordinary skill in the art, before the effective filing date, would recognize lung adenocarcinoma and lung squamous cell carcinoma as subtypes of non-small cell lung cancer. Furthermore, Lau et al further teaches the use of radiotherapy and chemotherapeutics. Furthermore, to add a PD-1 inhibitor to the treatment to increase the synergy that is experienced when using an anti-CD137 antibody with a PD-1 inhibitor as taught by Ruiz et al. It would have been prima facie obvious to treat a patient with non-small cell lung cancer with the anti-human CD137 antibody of ‘983 and pembrolizumab to utilize the synergy attained by using both therapies together.

Claims 1, 3, 5-6, 10-11, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40 and 43 of '842 of copending Application No. 16/750,842 ('842) in view of Lau et al (WO 2016034085) and Ruiz et al (Anti-CD137 and PD-1/PD-L1 Antibodies En Route toward Clinical Synergy, Clinical Cancer Research, 23(18), 2017). 
Claim 1, 3, and 5 are directed to an invention not patentably distinct from claims 40 and 43 of ‘842. Specifically, the CD137 inhibitory antibody comprising heavy chain CDRs of SEQ ID NO: 8 and light chain CDRs SEQ ID NO: 12.
Application ‘842 does not specifically teach combination of using a CD137 inhibitor with other therapeutics and for non-small cell lung cancer. However, this deficiency is made up in the teachings of Lau et al and Ruiz et al.
Lau et al teaches the use of CD137 (4-1BB) antibodies to treat cancer [0167]. Lau et al further teaches the antibodies used in combination with PD-1 antibodies [0052]. Lau et al further teaches this use of MK-3475 (Pembrolizumab) [0051]. Lau et al further teaches treating non-small cell lung cancer [0215].   One of ordinary skill in the art, before the effective filing date, would recognize lung adenocarcinoma and lung squamous cell carcinoma as subtypes of non-small cell lung cancer. Furthermore, Lau et al further teaches the use of radiotherapy and chemotherapeutics [0731].
Ruiz et al teaches add a PD-1 inhibitor to the treatment to increase the synergy that is experienced when using an anti-CD137 antibody with a PD-1 inhibitor [Right column, pg. 5327]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply ‘842 anti-CD137 antibody to treat cancer in a patient with cancer to improve patient care efficacy. Furthermore, to use the method of Lau et al teaches the use of CD137 (4-1BB) antibodies to treat cancer. Furthermore, Lau et al further teaches the antibodies used in combination with PD-1 antibodies. Furthermore, Lau et al further teaches this use of MK-3475 (Pembrolizumab). Furthermore, Lau et al further teaches treating non-small cell lung cancer.  One of ordinary skill in the art, before the effective filing date, would recognize lung adenocarcinoma and lung squamous cell carcinoma as subtypes of non-small cell lung cancer. Furthermore, Lau et al further teaches the use of radiotherapy and chemotherapeutics. Furthermore, to add a PD-1 inhibitor to the treatment to increase the synergy that is experienced when using an anti-CD137 antibody with a PD-1 inhibitor as taught by Ruiz et al. It would have been prima facie obvious to treat a patient with non-small cell lung cancer with the anti-human CD137 antibody of ‘842 and pembrolizumab to utilize the synergy attained by using both therapies together.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS J SULLIVAN/Examiner, Art Unit 1642      

/MARK HALVORSON/Primary Examiner, Art Unit 1642